Citation Nr: 1401483	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-22 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increased staged ratings for bilateral hearing loss currently evaluated as noncompensable prior to February 10, 2012 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active military service with the United States Army from December 1974 to July 1975; and with the United States Air Force from January 21, 1991 to January 31, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a noncompensable rating for the Veteran's service-connected bilateral hearing loss.

In a September 2012 rating decision, the RO increased the rating for bilateral hearing loss to 20 percent, effective from February 10, 2012 (the date of the most recent VA audiology assessment).  Inasmuch as the Veteran has not indicated otherwise, it is presumed he is appealing both stages of the rating.  The issue is thus characterized accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the electronic file reveals additional VA treatment records dated from February 2012 to May 2012.  This evidence was considered by the RO.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  The Veteran has not alleged that he is unemployable as result of the aforementioned service-connected disability.  In fact, he reports at the most recent February 2012 VA audiological evaluation that he is currently employed.  As such, the Board finds that Rice is not applicable to the current appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.
Finally, the Veteran has raised a claim of right ear disability, other than the service-connected hearing loss.  In a statement attached to his June 2010 substantive appeal, the Veteran reports a liquid sensation feeling in his right ear that emulates swimmer's ear.  He indicated that he wanted that disability to be considered separately.  The RO has not adjudicated this issue, and the Board does not have jurisdiction over this issue.  Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 10, 2012, the objective evidence reveals the Veteran had no more than Level II in the right ear and Level III in the left ear, evaluated as non-compensable.

2.  From February 10, 2012, the objective evidence reveals the Veteran's service-connected bilateral hearing loss has manifested by Level IV in the right ear and Level VII in the left ear, evaluated as 20 percent disabling.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss prior to February 10, 2012; and a rating in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in December 2009 that provided general notice with regard to his claim to entitlement to an increased rating for bilateral hearing loss, what evidence was required to substantiate the claim, and his and VA's respective duties to obtain evidence.  

VA has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, as well as post service VA treatment records with the claims file.  

In January 2010 and February 2012, VA provided medical examinations which tested the level of the Veteran's bilateral hearing loss through puretone threshold audiometic testing and speech recognition testing using the Maryland CNC test.  These examinations were adequate as the examination reports show the examiners considered the Veteran's relevant history, provided sufficiently detailed descriptions of the disability, and provided analyses to support their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Furthermore, the examiners provided a full description of the effects of the Veteran's hearing loss upon his ordinary activities in addition to the audiological test results necessary to apply the ratings criteria.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating

Historically, service connection for left ear hearing loss was granted by rating decision of December 1983, which awarded a noncompensable rating.  In a January 2007 rating decision, the RO granted service connection for right ear hearing loss and continued the noncompensable rating for bilateral hearing loss.  In October 2009, the Veteran filed a claim for an increased rating.  As noted, at that time, the Veteran's hearing loss was rated as noncompensable.  A February 2010 rating decision continued the noncompensable rating; however, by rating decision of September 2012, the RO increased his rating to 20 percent, effective February 10, 2012.  

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2013); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For claims for increased ratings (as opposed to disagreements with initial ratings), a higher rating may be assumed effective up to one year prior to receipt of the claim, depending on the facts found.  See Id. at 509 ("[T]he relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  In order for an increase to predate the date of receipt of the claim, the increase must be shown to have occurred in the one year period prior to such receipt.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  There is no evidence from within one year prior to receipt of the claim showing the severity of the Veteran's hearing loss.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

To evaluate a Veteran's hearing impairment, an examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) as well as a puretone audiometry test.  38 C.F.R. § 4.85(a) (2013).   VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85 (h), Table VI, Table VII.  Table VI correlates the average puretone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels, dB) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

In certain situations, the rating criteria provides for rating exceptional patterns of hearing loss.  38 C.F.R. § 4.86 (2013).  If the puretone threshold is 55 or more decibels at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing loss for either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  Id.

VA treatment records dated from September 2009 through May 2012, reveal audiology visits for repair and setting of hearing aids.  Records also show visits to an otolaryngologist regarding complaints of right ear discomfort.

The record contains VA audiological studies dated in June and August 2009.  The August 2009 report does not contain speech discrimination scores and as such is not adequate for rating purposes.  The June 2009 studies contains speech recognition scores of 88 percent in the right ear and 96 percent in the left ear.  

Audiological puretone testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
80
80
LEFT
50
55
50
85
85

In January 2010, the Veteran underwent a clinical audiological test at a VA facility.  The Veteran's longstanding documented hearing loss was noted.  The Veteran reported having trouble listening at the dinner table, on the telephone, watching television, in church, one-on-one conversation, especially with background noise.
Audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
80
LEFT
40
45
50
60
85

The puretone threshold frequency average of 49 dB in the right ear and 60 dB in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 in the left ear.  The examiner diagnosed mild to severe sensori-neural hearing loss (SNHL) in the right ear; and moderate to severe SNHL in the left ear.  The examiner noted that with the help of an appropriately fit hearing aid system, the hearing loss disability would have minimal or no substantial affect on the Veteran's ability to engage in gainful employment.

Statements dated in February 2012 from the Veteran, former co-workers, as well as his wife, attest to his deteriorating hearing loss.

Based on the contentions of increased hearing loss severity, the Veteran underwent a VA clinical audiological evaluation in February 2012.  The Veteran's longstanding documented hearing loss was noted.  The Veteran reiterated his complaints of difficulty hearing especially anytime there was background noise.  He reported that he was currently employed at a desk job.  Audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
80
90
LEFT
50
60
55
95
100

The puretone threshold frequency average of 56 dB in the right ear and 78 dB in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 86 in the left ear.  

As noted above, the RO has assigned staged ratings, and each "stage" will be addressed in turn.  

Rating Prior to February 10, 2012

The Board notes that the June 2009 report does not clearly indicate whether the Maryland CNC test was conducted.  Nonetheless, the Board will see if application of these scores suggest that a higher rating is warranted.  In this case, Roman Numeral designations of II in each ear are assigned based on the results of the June 2009 audio studies.  This translates to a noncompensable rating.

An review of the January 2010 VA audio report does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable because the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is not 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  This also is the case for the June 2009 audio report.

Applying the results from the January 2010 VA audiological examination to Tables VI yields a Roman numeral value of II for the right ear and a Roman numeral value of III for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

The rating of hearing loss disability involves a mechanical application of the rating schedule to numeric designations assigned to official audiometry results.  Here, such process establishes that a compensable schedular rating is not warranted prior to February 10, 2012.

From February 10, 2012

The only audiometry sufficient for rating purposes during this time period is the audiometry on VA audiology assessment in February 2012.

The evidence shows an exceptional level of impaired hearing in the left ear as the puretone threshold at the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or greater.  

Applying the results from the February 2021 VA audiological examination to Table VI yields a Roman numeral value of IV for the right ear; and applying the results from the evaluation to Table VIa yields a Roman numeral value of VII for the left ear.  See 38 C.F.R. §§ 4.85, 4.86(a).  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a 20 percent evaluation.  

As stated above, the rating of hearing loss disability involves a mechanical application of the rating schedule to numeric designations assigned to official audiometry results.  Here, such process establishes that a rating in excess of 20 percent clearly is not warranted from February 10, 2012.

Other considerations

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Applying the findings of the January 2010 and February 2012 VA audiological examinations to the rating criteria for hearing impairment, the Board finds that the criteria for increased ratings for bilateral hearing loss have not been met.  As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's staged percent disability ratings.  Therefore, the claim for entitlement to increased disability ratings in excess of 0 percent prior to February 10, 2012; and 20 percent from that date must be denied.

The Board acknowledges the Veteran's contentions that the current ratings do not adequately depict his hearing loss disability.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board notes, however, the Veteran is not competent to report that his hearing is as severe to a level in excess of the staged 0 and 20 percent ratings under the Diagnostic Code 6100.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence. 

While the Board is sympathetic to the Veteran's assertions that that his hearing loss resulted in difficulty hearing, especially with background noise, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Extraschedular Rating

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned staged percent disability ratings under Diagnostic Code 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech, especially with background noise.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the Veteran's reports, it was noted, that his hearing loss resulted in difficulty hearing people and the television, etc.  These factors are taken into consideration as it pertains to the assigned ratings.  

The Veteran's hearing difficulties are adequately contemplated by the Rating Schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplates the Veteran's functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the Rating Schedule, the threshold issue under Thun has not been met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant the assignment of an extraschedular rating under 38 C.F.R.§ 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The preponderance of the evidence in this case is against the Veteran's claim for increased ratings for bilateral hearing loss currently evaluated as noncompensable prior to February 10, 2012 and 20 percent thereafter.




ORDER

Increased ratings for bilateral hearing loss currently evaluated as noncompensable prior to February 10, 2012 and 20 percent thereafter are denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


